IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

LARRY J. MURRAY,

Appellant,

V. C.A. No. N15A-08-005-PRW

FRANKLIN FIBRE and
UNEMPLOYMENT INSURANCE
APPEAL BOARD,

Appellee.

Submitted: July 18, 2016
Decided: August 30, 2016
Corrected: August 31, 2016
M

Upon Appealfrom the Unemployment Insurance Appeal Board,
AFFIRMED.

This 31St day of August, 2016, upon the parties’ briefs and submissions and
the record beloW, it appears to the Court that:

(1) This is an appeal from the Unemployment Insurance Appeal Board’s
(“UIAB”) determination that Larry J. Murray Was discharged by his employer,
Franklin Fibre, With just cause and is therefore not entitled to receive
unemployment benefits

(2) The Court’s review of the UIAB’s decision in this case is governed by

statute: “The findings of the Unemployment Insurance Appeal Board as to the

facts, if supported by evidence and in the absence of fraud, shall be conclusive, and

the jurisdiction of the Court shall be confined to questions of law.”l If, as here, no
error of law is alleged, the Court is limited to determining whether there was
substantial evidence to support the UIAB’s findings2 And if there is no mistake of
law and there is substantial evidence to support the decision, the UIAB’s decision
will be affirmed3 “Substantial evidence” is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”4 The Court

does not “‘weigh evidence, determine credibility, or make its own factual
findings,’ it merely determines if the evidence is legally sufficient to support the

agency’s factual findings.”5

‘ DEL. CODE ANN. m 19, § 3323(3) (2015). section 3320 Of ride 19 grants the UIAB wide

discretion over the unemployment insurance beneflts appeal process. Id. at § 3320(a). The
scope of review for a court considering a UIAB action in the administration of that appeal
process is whether the UIAB abused its discretion. Funk v. Unemployment Ins. Appeal Ba'., 591
A.2d 222, 225 (Del. 1991). Reversal based on an abuse of discretion occurs only if, during the
appeal process, “the Board ‘acts arbitrarily or capriciously’ or ‘exceeds the bounds of reason in

view of the circumstances and has ignored recognized rules of law or practice so as to produce
injustice.”’ Stmley v. Aa’vanced Staffl`ng, Inc., 2009 WL 1228572, at *2 (Del. Super. Ct. Apr. 30,
2009) (citations omitted). Mr. Murray makes no such abuse-of-discretion claim here.

2 Unemployment lns. Appeal Bd. v. Duncan, 337 A.2d 308, 309 (Del. 1975).

3 Longobardi v. Unemployment Ins. Appeal Bd., 287 A.2d 690, 693 (Del. Super. Ct. 1971),
q]j"d, 293 A.2d 295 (Del. 1972); Boughton v. Div. of Unemploymem‘ Ins. of Dep ’t of Labor, 300
A.2d 25, 26-27 (Del. Super. Ct. 1972).

4 Histed v. E.I. duPonl de Nemours & Co., 621 A.2d 340, 342 (Del. 1993) (citing Olney v.
Cooch, 425 A.2d 610, 614 (Del. 1981)).

5 Kearney v. New Roads, 2003 WL 1563722, at *1 (Del. Super. Ct. Mar. 25, 2003)
(quoting Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965)).

_2_

(3) Mr. Murray Was employed by Franklin Fibre from February 5, 2014,
to March l6, 2015.6 Throughout early 2015, Franklin Fibre repeatedly provided its
attendance policy to Mr. Murray.7 And, on February l3, 2015, Franklin Fibre gave
Mr. Murray a Written and verbal Waming for his tardiness and absenteeism.8 On
March lO, 2015, Mr. Murray stopped into Franklin Fibre to drop off a medical note
suggesting that he should be excused from Work until and including March 15,
2015.9 Franklin Fibre attempted to contact Mr. Murray during this absence, but
Was unsuccessful.lo Mr. Murray neither contacted his employer nor returned to

Work until March 18, 2015.ll At that point, he had already been terminated due to

his absenteeism and failure to contact his employer.12

(4) Mr. Murray filed for unemployment benefits With Delaware’s

Department of Labor. A Claims Deputy With the Division of Unemployment

6 Murray v. Franklin Fibre, DOL Div. of Unemployment Ins. Appeals Referee Hr’g, No.
10988352, Tr. at 6 (June 18, 2015).

7 Dep’t of Labor Findings of Fact (“Dep’t Findings”) (May 18, 2015), claim 10988352 at
5-9, 13, and 15-17.

8 ld. at15.

9 Ia’. at 9-10; Murray v. Frcmklin Fibre, DOL Div. of Unemployment Ins. Appeals Referee
Hr’g, No. 10988352, Tr. at 6-8 (June 18, 2015) (testimony from Ms. Michele Strayer, Franklin
Fibre’ s representative).

10 Dep’t Findings at 9.
" Id. at 8-9.

12 Ia’. at 9; Murray v. Franklin Fibre, DOL Div. of Unemployment Ins. Appeals Referee
Hr’g, No. 10988352, Tr. at 6-8 (June 18, 2015).

_3_

Insurance determined that Mr. Murray Was disqualified from receiving

unemployment benefits because of his absenteeism.13

(5) l\/lr. Murray appealed that decision.14 A UIAB Appeals Referee
conducted a hearing regarding Mr. Murray’s disqualification and issued a decision
affirming the Claims Deputy’s finding.15

(6) Mr. Murray timely appealed the Appeals Ref`eree’s decision to the
UIAB, arguing that he had been “under doctor care” When terminated16 After a
hearing, the UIAB affirmed the Referee’s decision, finding that Mr. Murray “Was

discharged by [his] employer With just cause.”17

(7) Mr. Murray then filed an appeal With this Court. His opening brief
consists of a letter in Which he reargues that his request for unemployment benefits

should not have been denied because he Was under a doctor’s care and could not

13 Div. of Unemployment Ins. Notice of Deterrnination (May 21, 2015), claim 10988352.

14 Div. of Unemployment Ins. Appeal Request Notification (May 27, 2015), claim
10988352.

15 Div. of Unemployment Ins. Appeals - Referee Decision at 3 (June 18, 2015) (“The

decision of the Claims Deputy is AFFIRMED. Employer has established by preponderance of
the evidence that Claimant was discharged from his employment With just cause in connection
With the scope of his employment. Accordingly, the Claimant is DISQUALIFIED from
receiving unemployment insurance benefits pursuant to Section 3314(2), Title 19, of the
Delaware Code.”) (emphases in original).

16 Div. of Unemployment Ins. Appeal Request Notification (June 23, 2015), claim

10988352.

17 Unemployment Ins. Appeal Bd. - Board Decision at 2 (July 22, 2015).

_4_

worl2000 WL 303147, at *2 (Del. Super. Ct. Jan. 26, 2000).

22 See DEL. CODE ANN. tit. 19, § 3314(2) (2015).

23 Mathis v. Delaware Document lmaging, 2004 WL 1551512, at *2 (Del. Super. Ct. June
25, 2004); Coleman v. Dep’t ofLabor, 288 A.2d 285, 288 (Del. Super. Ct. 1972); Abex Corp. v.
Toa'a’, 235 A.2d 271, 272 (Del. Super. Ct. 1967).

_5_

for discharge.24

(lO) The record evidence demonstrates that Franklin Fibre informed Mr.
Murray several times that he Was expected to be at Work as scheduled and on time.
Despite these Warnings, Mr. Murray Was absent from Work and failed to contact
Franklin Fibre for at least two days With no valid excuse. So the Court agrees that
Franklin Fibre met its burden of proving that Mr. Murray Was discharged for just
cause in connection With his Work. Accordingly, the Court finds that substantial
evidence supports the UIAB’s denial of benefits and that the Board’s decision Was
free from legal error.25 Mr. Murray cites no case law nor points to anything in the

record favoring reversal.

24 sierra v. Reliable Corp., 1997 WL 528276, at *1 (Del. Super. Ct. July 29, 1997).

25 See, e.g., Mathis, 2004 WL 1551512, at *2 (upholding UIAB’s determination that
employee’s excessive tardiness and poor attendance record warranted just cause discharge);
Rhoaa'es v. Integrily Stqjjz`ng Sols., Inc., 2001 WL 1486166, at *2 (Del. Super. Ct. Oct. 31, 2001)
(upholding determination of just cause discharge Where the employee appeared late after being
Warned about absenteeism and tardiness); Delgado v. Unemployment Ins. Appeal Ba’., 295 A.2d
585, 586 (Del. Super. Ct. 1972) (“An unexplained absence or an absence not explained by
justifiable reason must, of course, be treated as contrary to the interests of the employer and
would, When in sufficient number, subject the employee to discipline.”).

_6_

NOW THEREFORE, IT IS ORDERED that the Unemployment
Insurance Appeal Board’S judgment denying Mr. Murray’S claim for

unemployment benefits is AFFIRMED.

SO ORDEREI) this 31st day of August, 2016.

@¢Q,)

Paul R. Wallace, Judge

cc: Larry J. Murray, pro se
William R. Peltz, Esquire
Paige J. Schmittinger, Deputy Attorney General